FLEMING, J.,
Concurring and Dissenting.—At 4:45 p.m. Officer Hollis at roll call was given the name and description of a robbery suspect who was driving a pink Cadillac convertible and might be armed with a .32 or .38 caliber 2-inch revolver. That evening at 11:55 p.m., Officer Hollis saw such a Cadillac and saw Crenshaw, who corresponded to the description of the suspect, getting into the convertible. The officer arrested Crenshaw as a robbery suspect and found a .38 caliber revolver under the right front seat. He drove him at once to the Newton Street police station, where they arrived 15 to *29920 minutes after the arrest. On arrival at the station Officer Hollis asked Crenshaw if he had robbed Edith Montgomery, and Crenshaw replied he had not. Crenshaw also said the gun was not his, that Mrs. Montgomery had owed him money and had paid it back early that morning from her previous night’s work. Asked if she were one of his whores, he said yes. These statements were received in evidence at his trial on charges of robbery and pimping.
Crenshaw took the stand on his own behalf and admitted the accuracy of the conversation reported by Officer Hollis. However, he testified that the conversation had been misinterpreted and that he had not been Mrs. Montgomery’s pimp but merely one of her customers.
The majority reverses the conviction for pimping because it finds the conversation at the police station was improperly admitted in evidence. (People v. Dorado, 62 Cal.2d 338 [42 Cal.Rptr. 169, 398 P.2d 361].) In my view the initial questioning by the arresting officer immediately following the arrest of the suspect occurred during the investigatory stage and was properly received in evidence. This case falls on all fours within the clarification of the Dorado rule outlined in People v. Stewart, 62 Cal.2d 571, at p. 578 [43 Cal.Rptr. 201, 400 P.2d 97], in which the court cited with approval the case of United States v. Konigsberg (3d Cir. 1964) 336 F.2d 844:
“We turn to the further requirement of Escobedo that, beyond the ‘focus’ and custody, the accusatory stage matures upon the undertaking by the police of a ‘process of interrogations that lends itself to eliciting incriminating statements. ’ (378 U.S. at p. 491; see id. at pp. 485, 492; United States v. Konigsberg (3d Cir. 1964) 336 F.2d 844, 853.) Although in most cases the process of interrogations following an arrest will so lend itself, it does not necessarily do so.
“In the Konigsberg case, supra, Federal Bureau of Investigation agents apprehended the defendants in a garage containing stolen goods, arrested them and took them to the bureau’s office. At that office, prior to an arraignment, the agents asked Konigsberg ‘ “why he was in this garage and just what had taken place . . . and ... if he wished to cleanse himself or explain . . . what his reasons for being there were, why the other individuals were there.” ’ (Id at p. 852.) Konigsberg then made some incriminating statements. Among other reasons for not applying Escobedo, the court said that the purpose of the interrogation, even though it took place after the arrest, was not to elicit a confession. The court stated, ‘The *300uncontradicted purpose of the discussion was to give Konigsberg a chance to explain his presence in the garage if he could; to hear Konigsberg’s side of the story. ... If Konigsberg or any of the other people caught in the garage could account for their presence this was their opportunity. ’ (Id. at p. 853; see People v. Ghimenti (1965) 232 Cal.App.2d 76, 84 [42 Cal.Rptr. 504].)
‘1 The test which we have described does not propose a determination of the actual intent or subjective purpose of the police in undertaking the interrogations but a determination based upon the objective evidence. Whatever may be the subjective intent of the interrogators, we must, in order to determine if the police are carrying out ‘a process of interrogations that lends itself to eliciting incriminating statements’ (Escobedo v. Illinois, supra, at p. 491), analyze the total situation which envelops the questioning by considering such factors as the length of the interrogation, the place and time of the interrogation, the nature of the questions, the conduct of the police and all other relevant circumstances. ’ ’
I can think of no closer parallel to the Konigsberg case than this one. The arresting officer had little information about the reported crime except the names of the robbery suspect and the victim, the description of the automobile, and the report that the suspect had a .32 or .38 caliber revolver. After arresting the suspect on the street and immediately taking him to the nearest police station, I think the officer was duty-hound by simple questioning to give the suspect a chance to tell his side of the story. Crenshaw took advantage of this opportunity to vigorously deny all elements of robbery and to deny ownership of the revolver, but in the course of these denials he made statements which implicated him in the offense of pimping.
This case falls squarely within the situation described by Mr. Justice Frankfurter in Culombe v. Connecticut, 367 U.S. 568, 571 [81 S.Ct. 1860, 6 L.Ed.2d 1037]: “The questions which these suspected witnesses are asked may serve to clear them. They may serve, directly or indirectly, to lead the police to other suspects than the person questioned. Or they may become the means by which the persons questioned are themselves made to furnish proofs which will eventually send them to prison or death. In any event, whatever its outcome, such questioning is often indispensable to crime detection. Its compelling necessity has been judicially recognized as its sufficient justification, even in a society which, like ours, stands strongly and constitutionally committed to the principle that persons *301accused of crime cannot be made to convict themselves out of their own mouths. ’ ’
The majority appears to assume there is something inherently evil in self-incrimination. The law has never so held, for self-incrimination in the absence of compulsion, is neither undesirable nor prohibited by the Constitution. (Fifth Amendment: “No person . . . shall be compelled in any criminal case to be a witness against himself. ...” California Constitution, art. I, §13; “No person shall ... be compelled, in any criminal case, to be a witness against himself. . . .’’) (Italics added.) (People v. Cotter, 63 Cal.2d 386, 396-397 [46 Cal.Rptr. 622, 405 P.2d 862].) Yet the decision of the majority will discourage to the point of inhibition any voluntary communication after arrest between police and suspect. In effect it instructs the police not to talk to suspects but to arrest them, book them, jail them, and let them get out if they can through use of the judicial process. Under such procedures innocent suspects may spend 4 to 48 hours in jail, presumably consoled by the thought that their affairs are being handled with due deference to the integrity of the judicial process and with a respectful obeisance to the majesty of the law. Under this decision we subject the suspect at once to the judicial process and put him immediately into the assembly line of the legal machinery of criminal prosecution for his own good. Although an innocent suspect would undoubtedly prefer to discuss matters fully with the police at the time of his first arrest in order to clear himself, in our anxiety to keep police activities under court control we discourage this and extend the legal outposts of the judicial process to all suspects under arrest. Automatically we now classify all suspects under arrest as accused, we assume that they for all practical purposes are already charged with crime, and we infer that they are guilty. In so doing we remove all incentive of the police to talk to suspects, guilty and innocent alike. Any such conversation might be deemed a constable blunder for which the suspect should go free. Needless to say under such procedures release from the machinery of the judicial process becomes a legal production of some complication, the net result of which will make life harder on the innocent and easier on the guilty.
It seems to me the majority opinion misses the point sought to be made by our higher courts, which is to discourage coercive questioning, the third degree, and compelled self-incrimination. (In re Lopez, 62 Cal.2d 368 [42 Cal.Rptr. 188, 398 *302P.2d 380].) I do not read Escobedo v. Illinois, 378 U.S. 478, 485 [84 S.Ct. 1758, 12 L.Ed.2d 977], and related cases as intending to outlaw voluntary communication between suspect and police at the time of first arrest or first investigation of a suspect’s position. In my view the conversation with Officer Hollis at the police station was properly admissible in evidence. (People v. Stewart, 62 Cal.2d 571, 578-579 [43 Cal.Rptr. 201, 400 P.2d 97]; People v. Cotter, 63 Cal.2d 386, 393-398 [46 Cal.Rptr. 622, 405 P.2d 862]; People v. Jacobson, 63 Cal.2d 319, 327-328 [46 Cal.Rptr. 515, 405 P.2d 555].)
Subsequent to this first questioning, there was a second questioning of Crenshaw by Officer Dellinger of the robbery detail for approximately 30 minutes at Central Jail, how long after arrest the record does not indicate. This second interrogation took place during the accusatory stage and was improperly received in evidence. (People v. Dorado, 62 Cal.2d 338 [42 Cal.Rptr. 169, 398 P.2d 361]; People v. North, 233 Cal.App.2d 884 [44 Cal.Rptr. 123].) However, Crenshaw’s statements to Officer Dollinger merely duplicated his earlier statements to Officer Hollis, and the error of their admission was nonprejudicial. (People v. Jacobson, 63 Cal.2d 319 [46 Cal.Rptr. 515, 405 P.2d 555].)
I would affirm the judgment on both counts.
Respondent’s petition for a hearing by the Supreme, Court was denied May 25, 1966.